In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County, dated October 30, 1969, as, on reconsideration, adhered to the original decision denying her application for a general preference. Order reversed, with $10 costs and disbursements against defendant the New York City Transit Authority, and general trial preference granted. In our opinion the papers submitted warrant retention of the ease in the Supreme Court. Hopkins, Acting P. J., Munder, Latham, Christ and Brennan, JJ., concur.